Citation Nr: 0615449	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-05 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected tinnitus, to include entitlement to 
separate evaluations for each ear.



REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served an active duty from July 1945 to December 
1946.  

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from the Department of Veterans Affairs (VA) 
Regional Office in Lincoln, Nebraska (RO).  

The Board was informed in May 2006 that the veteran had died 
in February 2006.


FINDING OF FACT

The veteran died in February 2006.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2005); 
Landicho v. Brown, 7 Vet. App. 42 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005).

The Board finds that this case is one in which the law is 
dispositive and that the issue on appeal must be dismissed on 
that basis.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Accordingly, for the reasons and bases expressed above, the 
appeal as to the issue of entitlement to an evaluation in 
excess of 10 percent for service-connected tinnitus, to 
include entitlement to separate evaluations for each ear, is 
dismissed.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or of any derivative 
claims brought by a survivor of the veteran.
Cf. 38 C.F.R. § 20.1106 (2005).


ORDER

This appeal is dismissed due to the death of the veteran.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


